Title: To James Madison from John Mitchell, 23 May 1803
From: Mitchell, John
To: Madison, James


					
						Sir,
						Havre 23d. May 1803
					
					The Enterprize not being able to sail yesterday, I have to inform You that My Letters from Paris assures Me Ld. Hawksbury Mentioned in the House of Commons that Letters of Marc & reprisals had been issued against france—I think on the 17h. inst.  With perfect respect I am Sir Your very Obet. St.
					
						John Mitchell
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
